DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/803,045. 
Application No. 16/803,045 claims the same single crystal phosphor with chemical formula (Y1-a-bLuaCeb)3+cAl5-cO12(0≤a≤0.9994, 0.0002≤b≤0.0067,-0.016≤c≤0.315) in a transparent member as the instance application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al (U.S. 2009/0173958) in view of Berkstresser et al (U.S. 4,550,256).

Regarding claim 1.  Chakraborty et al discloses a phosphor-containing member (FIG. 2, item 10) , comprising: a transparent member (FIG. 2, item 12); and particulate of a single crystal phosphor (FIG. 2, item 14) dispersed in the transparent member ([0054], i.e. A "wavelength conversion structure" is a structure in an LED that includes a phosphor that may absorb light at one wavelength and re-emit light at another wavelength. Embodiments may include a single crystal phosphor particle embedded in a high-refractive index material).
Furthermore, Chakraborty et al disclose in some embodiments, the phosphor wavelength conversion structure may include a single crystal phosphor ([0054])
Chakraborty et al further discloses a Cerium based YAG ([0058], i.e.  the phosphor material may be a cerium (Ce) doped single crystal, such as Y3Al5O12 (Ce:YAG))
Regarding the limitation “the particulate single crystal phosphor derived from a single crystal phosphor ingot” appears to be a product-by-process limitation in a device claim.
 As long as the limitation of the particulate single crystal phosphor is met, the device limitation is met.
Chakraborty et al fails to explicitly disclose the particulate single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067, -0.016≤a≤0.315)
wherein a fluorescence peak wavelength of the particulate single crystal phosphor at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not shorter than 514 nm and not longer than 544 nm upon irradiating the particulate single crystal phosphor with an exciting light, and
wherein an internal quantum efficiency of the particulate single crystal phosphor at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.90 upon irradiating the particulate single crystal phosphor with the exciting light.
However Berkstresser et al discloses a particulate single crystal phosphor  having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067, -0.016≤a≤0.315) (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0).
Since both Chakraborty et al and Berkstresser et al teach single crystal YAG phosphor, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the single crystal YAG phosphor as disclosed in Chakraborty with the particulate single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067, -0.016≤a≤0.315) as disclosed by Berkstresser.  The use of the single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067, -0.016≤a≤0.315) in Berstresser provides a display apparatus comprising a novel high intensity broadband-emitting phosphor (Berkstresser et al, abstract).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.
Berkstresser et al fails to explicitly disclose 
wherein a fluorescence peak wavelength of the particulate single crystal phosphor at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not shorter than 514 nm and not longer than 544 nm upon irradiating the particulate single crystal phosphor with an exciting light, and
wherein an internal quantum efficiency of the particulate single crystal phosphor at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.90 upon irradiating the particulate single crystal phosphor with the exciting light. 
 However, in applicant’s originally filed specification in [0029], applicant states:
this single crystal phosphor can be produced, for example by a liquid phase growth method such as the CZ method (Czochralski Method), the EFG method (Edge Defined Film Fed Growth Method), the Bridgman method, the FZ method (Floating Zone Method), the Bernoulli method, or the like. 
 Berkstresser also discloses single crystal phosphor is made by liquid phase growth (abstract, column 7, lines 4-26).  Furthermore, Berkstresser et al discloses a single crystal phosphor that falls within applicant’s claimed range (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) falls within the range of composition that applicant is claiming (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315). Since Berstresser et al. discloses the same material formed by the same method as the claimed invention and thus would have the same inherent properties as applicant’s claimed single crystal phosphor. 
Thus, the particulate single crystal phosphor that is disclosed by Berkstresser et al inherently has the same characteristic of wherein a fluorescence peak wavelength at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not shorter than 514 nm and not longer than 544 nm upon irradiating the particulate single crystal phosphor with an exciting light, and wherein an internal quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.90 upon irradiating the particulate single crystal phosphor with the exciting light since the composition. 
Furthermore, since the excitation light does not change any of the physical makeup or properties of the particulate single crystal phosphor but rather depends upon the particulate single crystal phosphor chemical makeup, the particulate single crystal phosphor of the prior art will have the same physical makeup and properties of the claimed invention since the prior art falls within the range of the claimed invention.
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.") MPEP 2112.01 section II.    
As something which is old does not become patentable upon the discovery of a new property as upheld by the courts. MPEP 2112 "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re
In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
As mentioned above, the limitation “the particulate single crystal phosphor derived from a single crystal phosphor ingot” is a product-by-process limitation in a device claim. As long as the limitation of the particulate single crystal phosphor is met, the device limitation is met.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").

Regarding claim 2.  
Chakraborty et al discloses a phosphor-containing member (FIG. 2, item 10) , comprising: a transparent member (FIG. 2, item 12); and particulate of a single crystal phosphor (FIG. 2, item 14) dispersed in the transparent member ([0054], i.e. A "wavelength conversion structure" is a structure in an LED that includes a phosphor that may absorb light at one wavelength and re-emit light at another wavelength. Embodiments may include a single crystal phosphor particle embedded in a high-refractive index material).
Furthermore, Chakraborty et al disclose in some embodiments, the phosphor wavelength conversion structure may include a single crystal phosphor ([0054])
Chakraborty et al further discloses a Cerium based YAG ([0058], i.e.  the phosphor material may be a cerium (Ce) doped single crystal, such as Y3Al5O12 (Ce:YAG))
Chakraborty et al fails to explicitly disclose a particulate single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067, -0.016≤a≤0.315)
However, Berkstresser et al teaches the particulate single crystal phosphor derived having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315) (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0)
Since both Chakraborty et al and Berkstresser et al teach single crystal YAG phosphor, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the single crystal YAG phosphor as disclosed in Chakraborty with the particulate single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067, -0.016≤a≤0.315) as disclosed by Berkstresser.  The use of the single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067, -0.016≤a≤0.315) in Berstresser provides a display apparatus comprising a novel high intensity broadband-emitting phosphor (Berkstresser et al, abstract).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.
Berkstresser et al fails to explicitly disclose 
wherein a fluorescence peak wavelength of the particulate single crystal phosphor at a temperature of 25 degrees C and an exciting light peak wavelength of 450 nm is not shorter than 514 nm and not longer than 544 nm upon irradiating the particulate single crystal phosphor with an exciting light, and
wherein a value of a ratio of an internal quantum efficiency of the particulate single crystal phosphor at a temperature of 300 degrees C and an exciting light peak wavelength of 450 nm, to an internal quantum efficiency at a temperature of 25 degrees C and an exciting light peak wavelength of 450 nm is not lower than 0.90 upon irradiating the particulate single crystal phosphor with the exciting light.
However, in applicant’s originally filed specification in [0029], applicant states:
this single crystal phosphor can be produced, for example by a liquid phase growth method such as the CZ method (Czochralski Method), the EFG method (Edge Defined Film Fed Growth Method), the Bridgman method, the FZ method (Floating Zone Method), the Bernoulli method, or the like. 
 Berkstresser also discloses single crystal phosphor is made by liquid phase growth (abstract).  Furthermore, Berkstresser et al discloses a single crystal phosphor that falls within applicant’s claimed range (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) falls within the range of composition that applicant is claiming (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315). Since Berstresser et al. discloses the same material formed by the same method as the claimed invention and thus would have the same inherent properties as applicant’s claimed single crystal phosphor.
Thus, the particulate single crystal phosphor that is disclosed by Berkstresser et al (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12), inherently has the same characteristic of and wherein a value of a ratio of an internal quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm, to an internal quantum efficiency at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.90 since the composition.
Since the excitation light does not change any of the physical makeup or properties of the particulate single crystal phosphor but rather depends upon the particulate single crystal phosphor chemical makeup, the particulate single crystal phosphor of the prior art will have the same physical makeup and properties of the claimed invention since the prior art falls within the range of the claimed invention.
As something which is old does not become patentable upon the discovery of a new property as upheld by the courts. MPEP 2112 "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."
Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides . The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
"Products of identical chemical composition cannot have mutually exclusive properties." Id In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. MPEP 2112.01 section II.    
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
As mentioned above, the limitation “the particulate single crystal phosphor derived from a single crystal phosphor ingot” appears to be a product-by-process limitation in a device claim. As long as the limitation of the particulate single crystal phosphor is met, the device limitation is met.

Regarding claim 3.  Chakraborty et al discloses a phosphor-containing member (FIG. 2, item 10) , comprising: a transparent member (FIG. 2, item 12); and particulate of a single crystal phosphor (FIG. 2, item 14) dispersed in the transparent member ([0054], i.e. A "wavelength conversion structure" is a structure in an LED that includes a phosphor that may absorb light at one wavelength and re-emit light at another wavelength. Embodiments may include a single crystal phosphor particle embedded in a high-refractive index material).
Furthermore, Chakraborty et al disclose in some embodiments, the phosphor wavelength conversion structure may include a single crystal phosphor ([0054])
Chakraborty et al further discloses a Cerium based YAG ([0058], i.e.  the phosphor material may be a cerium (Ce) doped single crystal, such as Y3Al5O12 (Ce:YAG))
Chakraborty et al fails to explicitly disclose a particulate single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067, -0.016≤a≤0.315)
However, Berkstresser et al teaches the particulate single crystal phosphor derived having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315) (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0)
Since both Chakraborty et al and Berkstresser et al teach single crystal YAG phosphor, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the single crystal YAG phosphor as disclosed in Chakraborty with the particulate single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067, -0.016≤a≤0.315) as disclosed by Berkstresser.  The use of the single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067, -0.016≤a≤0.315) in Berstresser provides a display apparatus comprising a novel high intensity broadband-emitting phosphor (Berkstresser et al, abstract).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.
Berkstresser et al fails to explicitly disclose 
wherein a fluorescence peak wavelength of the particulate single crystal phosphor at a temperature of 25 degrees C and an exciting light peak wavelength of 450 nm is not shorter than 514 nm and not longer than 544 nm upon irradiating the particulate single crystal phosphor with an exciting light, and
wherein a value of a ratio of an external quantum efficiency of the particulate single crystal phosphor at a temperature of 300 degrees C and an exciting light peak wavelength of 450 nm, to an external quantum efficiency at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.85 upon irradiating the particulate single crystal phosphor with the exciting light 
 However, in applicant’s originally filed specification in [0029], applicant states:
this single crystal phosphor can be produced, for example by a liquid phase growth method such as the CZ method (Czochralski Method), the EFG method (Edge Defined Film Fed Growth Method), the Bridgman method, the FZ method (Floating Zone Method), the Bernoulli method, or the like. 
 Berkstresser also discloses single crystal phosphor is made by liquid phase growth) (abstract).  Furthermore, Berkstresser et al discloses a single crystal phosphor that falls within applicant’s claimed range (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) falls within the range of composition that applicant is claiming (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315). Since Berstresser et al. discloses the same material formed by the same method as the claimed invention and thus would have the same inherent properties as applicant’s claimed single crystal phosphor.
Thus, the particulate single crystal phosphor that is disclosed by Berkstresser ((Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0) inherently has the same characteristic of and wherein a value of a ratio of an external quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm, to an external quantum efficiency at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.85 upon irradiating the particulate single crystal phosphor with the exciting light since the composition as disclosed by Berkstresser (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0))  falls within the range of composition that applicant is claiming (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315).
Since the excitation light does not change any of the physical makeup or properties of the particulate single crystal phosphor but rather depends upon the particulate single crystal phosphor chemical makeup, the particulate single crystal phosphor of the prior art will have the same physical makeup and properties of the claimed invention since the prior art falls within the range of the claimed invention.
As something which is old does not become patentable upon the discovery of a new property as upheld by the courts. MPEP 2112 "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
"Products of identical chemical composition cannot have mutually exclusive properties." Id In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. MPEP 2112.01 section II.    
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
As mentioned above, the limitation “the particulate single crystal phosphor derived from a single crystal phosphor ingot” appears to be a product-by-process limitation in a device claim. As long as the limitation of the particulate single crystal phosphor is met, the device limitation is met.

Regarding claim 4. Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 1 above.
Chakraborty et al further discloses wherein the transparent member is a transparent resin or a transparent inorganic material ([0064], i.e. the transparent matrix material may include a high-index silicone. As used herein, "high index silicone" includes silicone materials having an index of refraction of about 1.6 or greater).

Regarding claim 5. Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 2 above.
Chakraborty et al further discloses wherein the transparent member is a transparent resin or a transparent inorganic material ([0064], i.e. the transparent matrix material may include a high-index silicone. As used herein, "high index silicone" includes silicone materials having an index of refraction of about 1.6 or greater).

Regarding claim 6. Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 3 above.
Chakraborty et al further discloses wherein the transparent member is a transparent resin or a transparent inorganic material ([0064], i.e. the transparent matrix material may include a high-index silicone. As used herein, "high index silicone" includes silicone materials having an index of refraction of about 1.6 or greater).

Regarding claim 7. Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 1 above.
Berkstresser et al further discloses wherein the value of “x” in the compositional formula of the particulate single crystal phosphor is 0 (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0).

Regarding claim 8. Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 2 above.
Berkstresser et al further discloses wherein the value of “x” in the compositional formula of the particulate single crystal phosphor is 0 (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0).

Regarding claim 9. Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 3 above.
Berkstresser et al further discloses wherein the value of “x” in the compositional formula of the particulate single crystal phosphor is 0 (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0).

Regarding claim 10. Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 1 above.
Chakraborty et al further disclose A light-emitting device, comprising: a light-emitting element to emit a bluish light; and the phosphor containing member ([0004], i.e.  a single blue emitting LED chip may be surrounded with a yellow phosphor, such as cerium-doped yttrium aluminum garnet (YAG). The resulting light, which is a combination of blue light and yellow light, may appear white to an observer)

Regarding claim 11. Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 2 above.
Chakraborty et al further disclose A light-emitting device, comprising: a light-emitting element to emit a bluish light; and the phosphor containing member ([0004], i.e.  a single blue emitting LED chip may be surrounded with a yellow phosphor, such as cerium-doped yttrium aluminum garnet (YAG). The resulting light, which is a combination of blue light and yellow light, may appear white to an observer)

Regarding claim 12. Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 3 above.
Chakraborty et al further disclose A light-emitting device, comprising: a light-emitting element to emit a bluish light; and the phosphor containing member ([0004], i.e.  a single blue emitting LED chip may be surrounded with a yellow phosphor, such as cerium-doped yttrium aluminum garnet (YAG). The resulting light, which is a combination of blue light and yellow light, may appear white to an observer)

Regarding claim 13.  Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 1 above.
Berkstresser et al fails to explicitly disclose wherein a value of a ratio of an internal quantum efficiency at a temperature of 300 degrees C and an exciting light peak wavelength of 450 nm, to an internal quantum efficiency at a temperature of 25 degrees C and an exciting light peak wavelength of 450 nm is not lower than 0.90 upon irradiating the particulate single crystal phosphor with the exciting light.
However, in applicant’s originally filed specification in [0029], applicant states:
this single crystal phosphor can be produced, for example by a liquid phase growth method such as the CZ method (Czochralski Method), the EFG method (Edge Defined Film Fed Growth Method), the Bridgman method, the FZ method (Floating Zone Method), the Bernoulli method, or the like. 
 Berkstresser also discloses single crystal phosphor is made by liquid phase growth (abstract).  Furthermore, Berkstresser et al discloses a single crystal phosphor that falls within applicant’s claimed range (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) falls within the range of composition that applicant is claiming (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315). Since Berstresser et al. discloses the same material formed by the same method as the claimed invention and thus would have the same inherent properties as applicant’s claimed single crystal phosphor.
Thus, the particulate single crystal phosphor that is disclosed by Berkstresser et al (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12), inherently has the same characteristic of and wherein a value of a ratio of an internal quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm, to an internal quantum efficiency at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.90 since the composition as disclosed by Berkstresser et al (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12), falls within the range of composition that applicant is claiming (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315).
Since the excitation light does not change any of the physical makeup or properties of the particulate single crystal phosphor but rather depends upon the particulate single crystal phosphor chemical makeup, the particulate single crystal phosphor of the prior art will have the same physical makeup and properties of the claimed invention since the prior art falls within the range of the claimed invention.
As something which is old does not become patentable upon the discovery of a new property as upheld by the courts. MPEP 2112 "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."
Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
"Products of identical chemical composition cannot have mutually exclusive properties." Id In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. MPEP 2112.01 section II.    
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Regarding claim 14.  Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 1 above.
Berkstresser et al fails to explicitly disclose wherein a value of a ratio of an external quantum efficiency at a temperature of 300 degrees C and an exciting light peak wavelength of 450 nm, to an internal quantum efficiency at a temperature of 25 degrees C and an exciting light peak wavelength of 450 nm is not lower than 0.85 upon irradiating the particulate single crystal phosphor with the exciting light.
However, in applicant’s originally filed specification in [0029], applicant states:
this single crystal phosphor can be produced, for example by a liquid phase growth method such as the CZ method (Czochralski Method), the EFG method (Edge Defined Film Fed Growth Method), the Bridgman method, the FZ method (Floating Zone Method), the Bernoulli method, or the like. 
 Berkstresser also discloses single crystal phosphor is made by liquid phase growth (abstract).  Furthermore, Berkstresser et al discloses a single crystal phosphor that falls within applicant’s claimed range (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) falls within the range of composition that applicant is claiming (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315). Since Berstresser et al. discloses the same material formed by the same method as the claimed invention and thus would have the same inherent properties as applicant’s claimed single crystal phosphor.
Thus, the particulate single crystal phosphor that is disclosed by Berkstresser ((Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0) inherently has the same characteristic of wherein a value of a ratio of an external quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm, to an external quantum efficiency at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.85 upon irradiating the particulate single crystal phosphor with the exciting light.
Since the excitation light does not change any of the physical makeup or properties of the particulate single crystal phosphor but rather depends upon the particulate single crystal phosphor chemical makeup, the particulate single crystal phosphor of the prior art will have the same physical makeup and properties of the claimed invention since the prior art falls within the range of the claimed invention.
As something which is old does not become patentable upon the discovery of a new property as upheld by the courts. MPEP 2112 "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
"Products of identical chemical composition cannot have mutually exclusive properties." Id In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al (U.S. 2009/0173958) and Berkstresser et al (U.S. 4,550,256), as applied to claims 1-3 above, and further in view of Shao et al (“Temperature-dependent photoluminescence properties of (T,Lu)3Al5O12:Ce3+ phosphors for white LEDs application”, Journal of Luminescence 131(2011) pp.1013-1015).

Regarding claim 15. Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 1 above.
Chakraborty et al fails to explicitly wherein the value of "x" in the compositional formula of the particulate single crystal phosphor is 0.0222<x<0.9994.
However, Shao et al teaches wherein the value of "x" in the compositional formula of the particulate single crystal phosphor (individual single crystal phosphor grain; lines 1-3 under 2. Experimental on page 1013) is 0.0222<x<0.9994. (Ce3+-activated garnet phosphorsY3-x-yLuxCeyAl5O12 (x=0–2.93, y=0.01–0.15)).
Since Both Chakraborty et al and Shao et al teach single crystal Ce:YAG, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the particulate single crystal phosphor as disclosed in Chakraborty et al with the wherein the value of "x" in the compositional formula of the particulate single crystal phosphor is 0.0222<x<0.9994 as disclosed by Shao et al.  The use of Ce3+ activated garnet phosphorsY3-x-yLuxCeyAl5O12 (x=0–2.93, y=0.01–0.15 in Shao et al so that the luminescence of (Y, Lu)3Al5O12:Ce3+ phosphors shows a pronounced blueshift, and simultaneously the temperature quenching is improved due to a decrease in Stokes shift (Shao et al, Abstract).

Regarding claim 16. Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 2 above.
Chakraborty et al fails to explicitly wherein the value of "x" in the compositional formula of the particulate single crystal phosphor is 0.0222<x<0.9994.
However, Shao et al teaches wherein the value of "x" in the compositional formula of the particulate single crystal phosphor (individual single crystal phosphor grain; lines 1-3 under 2. Experimental on page 1013) is 0.0222<x<0.9994. (Ce3+-activated garnet phosphorsY3-x-yLuxCeyAl5O12 (x=0–2.93, y=0.01–0.15)).
Since Both Chakraborty et al and Shao et al teach single crystal Ce:YAG, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the particulate single crystal phosphor as disclosed in Chakraborty et al with the wherein the value of "x" in the compositional formula of the particulate single crystal phosphor is 0.0222<x<0.9994 as disclosed by Shao et al.  The use of Ce3+ activated garnet phosphorsY3-x-yLuxCeyAl5O12 (x=0–2.93, y=0.01–0.15 in Shao et al provides so that increasing Lu3+ content, the luminescence of (Y, Lu)3Al5O12:Ce3+ phosphors shows a pronounced blueshift, and simultaneously the temperature quenching is improved due to a decrease in Stokes shift (Shao et al, Abstract).

Regarding claim 17. Chakraborty et al in view of Berkstresser et al discloses all the limitations of the phosphor-containing member according to claim 3 above.
Chakraborty et al fails to explicitly wherein the value of "x" in the compositional formula of the particulate single crystal phosphor is 0.0222<x<0.9994.
However, Shao et al teaches wherein the value of "x" in the compositional formula of the particulate single crystal phosphor (individual single crystal phosphor grain; lines 1-3 under 2. Experimental on page 1013) is 0.0222<x<0.9994. (Ce3+-activated garnet phosphorsY3-x-yLuxCeyAl5O12 (x=0–2.93, y=0.01–0.15)).
Since Both Chakraborty et al and Shao et al teach single crystal Ce:YAG, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the particulate single crystal phosphor as disclosed in Chakraborty et al with the wherein the value of "x" in the compositional formula of the particulate single crystal phosphor is 0.0222<x<0.9994 as disclosed by Shao et al.  The use of Ce3+ activated garnet phosphorsY3-x-yLuxCeyAl5O12 (x=0–2.93, y=0.01–0.15 in Shao et al so that increasing Lu3+ content, the luminescence of (Y, Lu)3Al5O12:Ce3+ phosphors shows a pronounced blueshift, and simultaneously the temperature quenching is improved due to a decrease in Stokes shift (Shao et al, Abstract).
 
Response to Arguments
Applicant's arguments filed August 01, 2022 have been fully considered but they are not persuasive.

Regarding Affidavit 
The declaration under 37 CFR 1.132 filed October 20, 2021 is insufficient to overcome the rejection of claims 1-14 based upon Berkstresser et al (U.S. 4,550,256), in view of Shimizu et al (U.S. 2004/0000868), and further in view of Chakraborty et al (U.S. 2009/0173958) as set forth in the last Office action because:  affidavit does not provide sufficient factual evidences comparing the claimed properties of the claimed phosphor and inherent properties of the phosphor disclosed by Berkstresser et al., thus Applicant’s arguments are not persuasive.

Regarding Rejection under U.S.C. claims 1-9,13,14 applicant argues:
Independent Claims 1-3 are amended and recite a particulate single crystal phosphor 
dispersed in the transparent member, the particulate single crystal phosphor derived from a single crystal phosphor ingot. 
Berkstresser discloses a YAG:Ce single crystal phosphor that can be used for CRT 
monitors, having a composition of "Y2.991Ceo.oo9Al5012", however Berkstresser does not disclose6 
or suggest any particulate derived from a single crystal phosphor ingot, as presently claimed. Because Berkstresser does not disclose this claim feature, Berkstresser would also not disclose the claimed quantum efficiencies. 
In contrast to the claimed particulates derived from a single crystal phosphor ingot, 

Applicant is arguing that Berkstresser et al in view of Chackraborty et al fails to discloses particulate single crystal phosphor derived from a single crystal phosphor ingot.
However, as mentioned above, the limitation “the particulate single crystal phosphor derived from a single crystal phosphor ingot” is a product-by-process limitation in a device claim. As long as the limitation of the particulate single crystal phosphor is met, the device limitation is met.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
Therefore, Applicant’s arguments are not persuasive.

Applicant is further arguing the intended use of the single crystal phosphor in berkstressor.
Applicant appears to be arguing that Berstressor is non analogous art.
In response to applicant's argument that Berskstresser et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Berkstresser et al discloses the particulate single crystal phosphor derived from a single crystal phosphor ingot and having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067, -0.016≤a≤0.315) (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0).
Applicant’s arguments are not persuasive.

Furthermore, Chakraborty et al in view of Berkstresser et al discloses applicant’s claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Regarding rejection under U.S.C. 103 claims 1-14, applicant argues:
The first reference “Reference document 1” (SHIROKI K. ET AL., "Research Relating to the Growth of Oxide Single Crystal for Laser Oscillation", Doctorial Thesis, pp. 90-93, pp. 110- 115 (1978)) was submitted in the IDS dated March 17, 2021, and is indicated as acknowledged in an attachment to the present Office Action. This document indicates that even when single crystal phosphors have the same composition (as the Office Action alleges Berkstresser has to
the claimed single crystal phosphor), the quality and characteristics of the crystal vary depending on the manufacturing method used and the properties of the raw materials. See par. 6 of the INOMATA Declaration.

Therefore, based on at least Reference Document 1, the statement on page 6 of the Office Action, that just because Berkstresser discloses a composition within the claimed range, Berkstresser’s crystal “inherently has the same characteristic” is not true because Berkstresser does not disclose the exact impurities of its starting materials and also does not disclose manufacturing methods such as pulling speed and rotation speed, all of which affect the
properties of the resultant single crystal phosphor.


Applicant is arguing that the quality of crystal vary depending upon the manufacturing purity. Reference one discloses liquid phase epitaxy.  
However, Berkstresser et al discloses liquid phase epitaxy and purity of 99.999% (Col 7, lines11-15).  
However, Applicant has not claimed a manufacturing method.  Applicant has claimed a range of single crystal phosphor Ce doped YAG device, and Berstresser discloses a single crystal Ce Doped YAG phosphor within applicant’s claimed range.
Furthermore, applicant’s claims are directed to the device.
As such, applicant’s arguments are not persuasive.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").

Applicant further argues:
Further, based on manufacturing methods, the characteristics of the resultant crystal will change. See par. 10 of the INOMATA Declaration. As disclosed in Reference Document 2, the method used to add Nd and the method used to grow the crystals significantly change the effective segregation coefficient for Nd and affect crystal quality, and that a single defective location when using a laser reduces the laser oscillation characteristics (pp. 514, 515). See par. 10 of the INOMATA Declaration. It also discloses that the growth interface becomes flat and facets that make the refractive index non-uniform can be eliminated by setting the rotation speed for the crystal to 100 rpm or more (p. 516). See par. 10 of the INOMATA Declaration.


Applicant is apparently arguing second reference supports applicant’s arguments because it cites Nd.
However, Applicant has not claimed Nd nor a method.  Applicant has claimed a range of single crystal phosphor Ce doped YAG device, and Berstresser discloses a single crystal Ce Doped YAG phosphor within applicant’s claimed range.
As such, applicant’s arguments are not persuasive.

Applicant further argues:
Therefore, in view of the aforementioned Reference Documents 1 and 2, there is only an unlikely probability that the single crystal phosphor of Berkstresser, grown by epitaxial growth at a temperature of 1060 °C, can achieve an internal quantum efficiency characteristics equivalent to those of the single crystal phosphor of Claim 1, which are a result of growth by the CZ method at a temperature of not less than 1960 °C. See par. 16 of the INOMATA Declaration. This unlikely probability is so because, as discussed above, at least three different variables affect the quality of a resultant crystal (1) the growth temperature of the single crystal greatly; (2) concentration of impurities; and (3) method of growth, such as rotation speed, etc. Berkstresser's crystal differs in end quality from the claimed crystal because Berkstresser definitely differs on variables (1) and (3), and differs on (2). See par. 16 of the INOMATA Declaration.


Applicant is arguing that the single crystal phosphor in applicant’s disclosure is made by a different manufacturing method, i.e. CZ method, and not the liquid phase epitaxy i.e. LPE growth of the prior art. 
However, in applicant’s originally filed specification in [0029], applicant states:
this single crystal phosphor can be produced, for example by a liquid phase growth  method such as the CZ method (Czochralski Method), the EFG method (Edge Defined Film Fed Growth Method), the Bridgman method, the FZ method (Floating Zone Method),  the Bernoulli method, or the like. 
 
Applicant is arguing against liquid phase growth of the prior art, however, applicant discloses that the single crystal phosphors are made by liquid phase growth.  Berkstresser also discloses single crystal phosphor is made by liquid phase growth (abstract). 
Furthermore, Berkstresser et al discloses a single crystal phosphor that falls within applicant’s claimed range.
Since Berkstresser et al discloses applicant’s claimed single crystal phosphor by liquid phase epitaxy. Berkstresser’s single crystal phosphor would inherently have the same characteristics as applicant’s claimed single crystal phosphor.
Thus, Berstresser et al. discloses the same material formed by the same method as the claimed invention and thus would have the same inherent properties.
Furthermore, MPEP 2112.01 section II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
 Applicant’s arguments are not persuasive.

Applicant further argues:
Specifically, Berkstresser discloses that an epitaxial single crystal Ce:Tb: YAG having a
composition of Y2.391Ceo.009Tbo.10AlsO12 is grown on a [111] YAG wafer, is mounted in a demountable CRT and is exposed to a focused beam of 20 KV electrons, resulting in an intensity of Ce emission in the 480-700nm spectral range, which is about 1.5 times that of a similar prepared single crystal Ce: YAG sample having a composition of Y2.991Ceo.o09AlsO12. See column 7 lines 4-30 of Berkstresser.

Applicant is arguing an that Berkstresser et al teaches away from applicant’s claimed single crystal phosphor.
However Berkstresser et al discloses the single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067, -0.016≤a≤0.315) (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0)
Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant’s arguments are not persuasive.

Applicant further argues:
Thus, Berkstresser discloses the YAG single crystal
phosphor epitaxial layer having a composition of Y2.991Ceo.009AlsO12 as a comparative example used for visual display devices and excited by electron beam or electromagnetic radiation in the UV, but there is no description or suggestion of phosphor particles having the composition which
are obtainable by any other method than the epitaxial growth method required by Berkstresser.
Therefore, similar to the above discussion regarding Berkstresser’s lack of inherently disclosing the claimed crystals, the epitaxially grown crystals and crystal particles of Berkstresser, if combined with Chakraborty as the Office Action requires to support an obviousness rejection, will very likely not possess the claimed crystal properties. Because any chance that the epitaxially grown crystals and crystal particles of Berkstresser have the same properties as the claimed crystal is slim, even if Berkstresser and Chakraborty were combined, that combination could not support a prima facie case of obviousness based on an inherency theory that the Office Action depends upon.

Lastly, Shimizu is relied upon merely for the proposition that an unrelated phosphor
(requiring Sm and Ga, and neither Lu nor Gd) can demonstrate a fluorescence peak between 514 nm and 544 nm. See paragraphs 43, 44 and 116 of Shimizu. Shimizu is not relied upon and does not disclose a phosphor-containing member comprising a transparent member or particles of a single crystal phosphors that create the claimed qualities of the claimed member. Because it would not be obvious to combine and substitute the single crystal phosphor of Berkstresser with the particles of the single crystal phosphor dispersed in the transparent member of Chakraborty, because Berkstresser does not inherently disclose the claimed quantum efficiencies, the present claims are not rendered obvious by the cited references and the rejection under 35 U.S.C. §103 is overcome. Withdrawal of the rejection and allowance of all pending
claims are earnestly solicited.

Applicant is arguing that there is no motivation to combine Berkstresser, Shimizu, and Chakraborty.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Berkstresser, Shimizu, and Chakroborty each disclose a Ce doped YAG single crystal phosphor.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             

/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822